Citation Nr: 0905099	
Decision Date: 02/12/09    Archive Date: 02/19/09	

DOCKET NO.  05-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from July 1953 to June 
1955.  There was no foreign service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection for 
bilateral hearing loss, but which denied service connection 
for tinnitus.  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  There was no complaint, finding, treatment, or diagnosis 
for tinnitus at any time during or for decades after service 
separation, the Veteran wrote in 2005 that tinnitus had onset 
ten years earlier, and the only competent medical opinion on 
file is against the Veteran's claim.  



CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran was provided formal VCAA notice in April 2005, 
prior to the issuance of the rating decision now on appeal 
from June 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service treatment records were collected.  
The Veteran did not submit any private medical evidence, 
examination, or opinion in support of his claim.  The Veteran 
was provided a VA audiometric examination which included a 
review of the claims folder and which is adequate for rating 
purposes.  All known available evidence has been collected, 
and VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include tinnitus) if they are shown to have become manifest 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
indicates that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss and tinnitus in March 2005, at 
age 71, over 49 years after he was separated from service.  
Indeed, in that claim, he only raised the issue of hearing 
loss; there was no mention of tinnitus.  

The service treatment records contained no complaint, 
finding, treatment or diagnosis for hearing loss or tinnitus 
at any time.  There is an absence of any evidence showing 
chronicity of symptomatology for hearing loss or tinnitus for 
decades following service separation.

In May 2005, the Veteran was provided with a VA audiometric 
examination which included a review of the claims folder.  
The audiologist provided the Veteran with a questionnaire to 
be completed in conjunction with the examination.  The 
Veteran wrote that he did experienced tinnitus, which 
consisted of a ringing in both ears.  Question No. 3 on this 
form asked him when tinnitus first started, and the Veteran 
did not indicate "during service," but instead circled 
"within the last...10 year period."  He further wrote that 
tinnitus had become bothersome "within past 5 yrs."

Audiometric examination revealed that the Veteran did have 
mild to moderate sensorineural hearing loss which the 
audiologist believed, as likely as not, might be attributable 
to incidents of service.  However, the audiologist further 
wrote that because the Veteran wrote that tinnitus had only 
had onset ten years before VA examination in 2005, it was not 
likely that the Veteran's tinnitus was a direct result of 
incidents of military service.  The audiologist also wrote 
that the Veteran's tinnitus was not secondary to his 
documented hearing loss.  The audiologist noted that when 
asked about tinnitus during service the Veteran reported that 
it was hard to remember if he had actually experienced 
tinnitus at that time.  

A clear preponderance of the evidence on file is against the 
Veteran's claim for service connection for tinnitus.  
Tinnitus was not noted in any objective medical record during 
service or to a compensable degree within one year following 
service separation.  There is indeed a complete absence of 
any objective evidence showing chronicity of symptomatology 
for tinnitus for some 50 years after the Veteran was 
separated from service.  In completing a tinnitus 
questionnaire for VA examination, the Veteran clearly skipped 
an opportunity to document that symptoms began during 
service, and he specifically noted that symptoms first 
commenced 10 years before examination, meaning sometime in 
approximately 1995, and approximately 40 years after he was 
separated from service.  The audiologist wrote that although 
the Veteran's current hearing loss might well be attributable 
to incidents of service, given the recent onset of tinnitus, 
it was his opinion that tinnitus was unrelated to incidents 
of service, and tinnitus was not secondary to the Veteran's 
hearing loss.  This is the only competent medical opinion on 
file, and it is solidly against the Veteran's claim.  

In his substantive appeal, the Veteran wrote that there was 
"miscommunication on the issue of tinnitus."  The Board does 
not find that the evidence on file supports a finding of 
miscommunication during VA examination.  The Veteran was 
provided a written form to complete, and he did so prior to 
examination.  The examination report itself confirms the 
information initially completed by the Veteran on this form.  


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


